Case 2:20-cv-00966-NR Document 159 Filed 07/22/20 Page 1of1

AO 458 (Rev. 06/09) Appearance of Counsel

 

UNITED STATES DISTRICT COURT

for the

Western District of Pennsylvania [|

 

 

 

DONALD J. TRUMP FOR PRESIDENT, INC., et al )
Plaintiff )
Vv. ) Case No. 2-20-CV-966-NR
7 KATHY BOOCKVAR, et al _ )
Defendant )
APPEARANCE OF COUNSEL
To: The clerk of court and all parties of record

] am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

Coma f Dhani]

A ttorney 'S Signature

Erie County Board of Elections

Date: 07/15/2020

 

Thomas S. Talarico 36256

Printed name and bar number
230 West 6th Street
Suite 202
Erie, PA 16507

Address

ttalarico@nwpalawyers.com
E-mail address

(814) 459-4472

Telephone number

(814) 454-5851
FAX number
